Exhibit 10.6.1


FIRST AMENDED INVESTMENT MANAGEMENT AGREEMENT


THIS FIRST AMENDED INVESTMENT MANAGEMENT AGREEMENT (the “Agreement”), effective
January 1, 2018, is entered into by and between Employers Mutual Casualty
Company, an Iowa corporation (hereinafter referred to as “EMCC”), and
EMC Risk Services, LLC, an Iowa limited liability company (“ERS”); and
Union Insurance Company of Providence, an Iowa corporation (“Union”); and
EMC Property & Casualty Company, an Iowa corporation (“EMC P&C”); and
EMC Insurance Group Inc., an Iowa corporation (“Group”); and
EMCASCO Insurance Company, an Iowa corporation (“EMCASCO”); and
Illinois EMCASCO Insurance Company, an Iowa corporation (“Illinois EMCASCO”);
and
Dakota Fire Insurance Company, a North Dakota corporation (“Dakota”); and
EMC Reinsurance Company, an Iowa corporation (“EMC Re”); and
EMC Underwriters, LLC, an Iowa limited liability company (“Underwriters”)
(collectively all of the companies listed, with the exception of EMCC, shall be
referred to as “the Companies”).
WHEREAS, EMCC maintains an investment department and an accounting department
knowledgeable in the regulatory requirements governing insurance company
investments; and
WHEREAS, the Companies believe it to be in their best interests to enter into an
agreement with EMCC for the provision of investment management services; and
WHEREAS, EMCC and the Companies each desire that the investment management
services of EMCC be made available as needed;
NOW, THEREFORE, in consideration of the mutual promises stated in this Agreement
and intending to be legally bound, the parties agree as follows:
1.
SERVICES PERFORMED BY EMCC



Upon request by the Companies and acceptance and approval by EMCC, EMCC shall
perform those mutually agreed upon investment management services reasonably
required to assist the Companies, which may include, but not be limited to:


1



--------------------------------------------------------------------------------






•
Serving as a centralized point for handling invested assets such as bonds,
stocks,
short-term investments and certain other invested assets;



•
Identifying investments to provide for the funding of liabilities, organizing
the custody of those assets and transferring funds to meet operational needs;



•
Establishing and overseeing the activities of external investment managers;



•
Establishing and collateralizing lines of credit;



•
Preparing data for regulatory and rating agencies;



•
Preparing reports for various internal committees of each of the Companies; and



•
Overseeing securities lending activities.

In providing services under this Agreement, EMCC’s standard of care shall be
that of a fiduciary when providing such services to the Companies.
The Companies will maintain oversight for functions provided to the Companies by
EMCC and the Companies will monitor services at least annually for quality
assurance.
Books and records of the Companies include all books and records developed or
maintained under or related to this Agreement. All books and records of the
Companies are and shall remain the property of the Companies and are subject to
control of the Companies.
In providing services under this Agreement, EMCC will manage the Companies’
investments in accordance with the applicable state investment statute.
2. Compensation.     Each of the companies that comprise the Companies shall
reimburse EMCC for the cost of their investment management services which will
include actual expenses incurred by each company (paid by EMCC) plus an
allocation of other investment expenses incurred by EMCC, which is based on a
weighted-average of total invested assets and number of investment transactions
of each company. Payments for all said investment management expenses and/or
costs shall be due to EMCC no later than forty-five (45) days after the end of
each quarter and shall comply with the requirements in the NAIC Accounting
Practices and Procedures Manual. The Companies shall not advance funds to EMCC
under this Agreement except to pay for services defined in this Agreement. All
funds and invested assets of the Companies are the exclusive property of the
Companies, held for the benefit of the Companies, and subject to the control of
the Companies.




2



--------------------------------------------------------------------------------




3.Effective Date. Subject to any necessary regulatory approval, the effective
date of this Agreement shall be January 1, 2018, and this Agreement amends and
replaces the Investment Management Agreement dated December 31, 2007.


4.Term. The term of this Agreement shall be for a period of one (1) year, and
will automatically extend for additional one (1) year terms unless written
notice is given by one of the parties at least ninety (90) days prior to the
expiration of the then-current one-year term, in accordance with the
requirements set out below.


5.Termination. Any party may terminate its involvement in this Agreement upon
ninety (90) days prior written notice to the other party or parties.
Notwithstanding the foregoing,
the parties may agree to a shorter termination period by written agreement
signed by the terminating parties. Any of the individual companies that comprise
the Companies may terminate its involvement in this Agreement without causing
this entire Agreement to terminate, and EMCC may terminate its agreement with
any of the individual companies that comprise the Companies without terminating
the entire Agreement. If the Agreement is terminated by the parties, the parties
shall provide notice to the Iowa Insurance Division of such termination.
Any party may terminate this Agreement at any time upon delivery of written
notice to
the other (i) if the other party applies for or consents to the appointment of a
trustee or liquidator of all, or a substantial part of, its assets, files a
voluntary petition in bankruptcy, admits in writing its inability to pay its
debts as they become due, makes a general assignment for the benefit of
creditors, files a petition or an answer seeking reorganization or arrangement
with creditors or taking advantage of any insolvency law; or (ii) if an order,
judgment, or decree is entered by a court of competent jurisdiction adjudicating
the other party bankrupt or insolvent, approving a petition seeking
reorganization, or appointing a trustee or liquidator of all or a substantial
part of its assets.
EMCC has no automatic right to terminate this Agreement if any of the Companies
are placed in receivership pursuant to Iowa Code chapter 507C. If any of the
Companies are placed in receivership or seized by the commissioner under the
Iowa Receivership Act, all of the rights of the Companies under this Agreement
extend to the receiver or the commissioner and all books and records will
immediately be made available to the receiver or the commissioner and shall be
turned over to the receiver or the commissioner immediately upon the receiver’s
or the commissioner’s request. EMCC will continue to maintain any systems,
programs, or other infrastructure notwithstanding a seizure by the commissioner
under Iowa Code chapter 507C, and will make them available to the receiver for
so long as EMCC continues to receive timely payment for services rendered.
In the event of termination by any party for any reason, EMCC shall (i) proceed
to transfer all of its responsibilities under this Agreement to the terminating
company or the Companies, or any management company designated by the
terminating company or the Companies, in an


3



--------------------------------------------------------------------------------




orderly fashion subject to a full and complete accounting, and (ii), if so
requested by the terminating company or the Companies, make a good faith effort
to find another company to provide the services performed by EMCC for the
benefit of the Companies pursuant to this Agreement.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to the benefit of their respective successors and assigns. If any
party seeks to assign its rights under this Agreement, the parties shall seek
prior approval of such assignment from the Iowa Insurance Division.
6.Independent Contractors. Nothing in this Agreement shall affect the separate
identities of the Companies and EMCC. Except as specifically agreed herein, no
party to this Agreement intends to be the partner or agent of the other. No
party intends to limit any other party in
any manner in the conduct of its businesses, ventures, or activities not
specifically provided for in this Agreement.


7.Amendments. This Agreement may be amended at any time by mutual agreement of
the parties, provided that any amendment shall be in writing signed by the
parties and shall be subject to regulatory approval before it becomes effective.


8.Indemnity. The Companies shall indemnify and hold harmless EMCC and will
reimburse EMCC for any loss, liability, claim, damage, expense, including cost
of investigation and defense and reasonable attorney fees and expenses,
sustained or incurred by EMCC arising out of or relating to any breach by the
Companies of its duties, obligations, or representations under
this Agreement. EMCC shall indemnify and hold harmless the Companies and will
reimburse the Companies for any loss, liability, claim, damage, expense,
including cost of investigation and defense and reasonable attorney fees and
expenses, sustained or incurred by the Companies in the event of gross
negligence or willful misconduct on the part of EMCC in providing the services
in this Agreement.


9.Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed an original and all of which shall constitute but one and
the same instrument, but none of which will be deemed to be binding unless and
until all parties have signed this Agreement.




4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 4th
day of June, 2018, to be effective as of January 1, 2018.




EMPLOYERS MUTUAL CASUALTY COMPANY


By: /s/ Bruce G. Kelley
Bruce G. Kelley
President and Chief Executive Officer


EMC RISK SERVICES, LLC


By: /s/ Bradley J. Fredericks
Bradley J. Fredericks
Senior Vice President


UNION INSURANCE COMPANY OF PROVIDENCE


By: /s/ Bradley J. Fredericks
Bradley J. Fredericks
Senior Vice President & Chief Investment Officer


EMC PROPERTY & CASUALTY COMPANY


By: /s/ Bradley J. Fredericks
Bradley J. Fredericks
Senior Vice President & Chief Investment Officer


EMC INSURANCE GROUP INC.


By: /s/ Bradley J. Fredericks
Bradley J. Fredericks
Senior Vice President & Chief Investment Officer




5



--------------------------------------------------------------------------------






EMCASCO INSURANCE COMPANY


By: /s/ Bradley J. Fredericks
Bradley J. Fredericks
Senior Vice President & Chief Investment Officer


ILLINOIS EMCASCO INSURANCE COMPANY


By: /s/ Bradley J. Fredericks
Bradley J. Fredericks
Senior Vice President & Chief Investment Officer


DAKOTA FIRE INSURANCE COMPANY


By: /s/ Bradley J. Fredericks
Bradley J. Fredericks
Senior Vice President & Chief Investment Officer


EMC REINSURANCE COMPANY


By: /s/ Bradley J. Fredericks
Bradley J. Fredericks
Senior Vice President & Chief Investment Officer


EMC UNDERWRITERS, LLC


By: /s/ Bradley J. Fredericks
Bradley J. Fredericks
Senior Vice President


6

